DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to amendment filed 25 January 2021.  Claims 19 and 20 have been added.  Accordingly, claims 1-20 are pending.  This action has been made Final as necessitated by amendment.
		Priority
Applicant’s claim for the benefit of prior-filed applications
15/456,294 filed 3/10/2017, now patent 10147193 issued 12/04/2018.
15/693,446 filed 8/31/2017, now patent 10067509 issued 9/04/2018.
15/796,769 filed 10/28/2017, now patent 10311312 issued 6/04/2019.
under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
15/456,294, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application 15/456,294 filed 3/10/2017 does not appear to disclose producing contour information or applying the contour information in any way. Therefore claims 1-20 which all recite contours or rely on claims that recite contours, do not receive priority to 3/10/2017. The claims do appear to have support for generating and using contour information in the 10067509 patent so the claims receive priority to 8/31/2017.

To summarize,
None of the claims receive priority to 3/10/2017.
Claims 1-20 receive priority to 8/31/2017.

Response to Arguments
Applicant’s argument, see pg. 9, filed 01-25-2021, with respect to the specification objections have been fully considered and are persuasive.  The objections of the specification has been withdrawn in light of the amended application. 
Applicant’s argument, see pg. 9, filed 01-25-2021, with respect to claim objection have been fully considered and are persuasive.  The objection of claims 4, 10 and 16 have been withdrawn in light of the amended application. 
Applicant’s arguments, see pg. 9, filed 01-25-2021, with respect to double patenting rejections of claims 1-18 have been fully considered and in light of the filed terminal disclaimer which was approved, the double patenting rejection has been withdrawn. 

Applicant’s arguments, see pgs. 10-13 of remarks, filed 1-25-2021, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 103 have been fully considered and are moot.  A new ground(s) of rejection is made in view of the newly amended claim limitations of the instant application. 

Regarding the rejections of claims 1-5, 7-11 and 13-17, Applicant argues, see pg. 10 of remarks, “The present application draws priority from U.S. Patent No. 9,953,236, filed Mar. 10, 2017 (herein the '236 patent)” and that “The Chen reference is dated May 12, 2017; thus, Chen is not prior art relative to the '236 patent”. As noted in the above section, the instant application claims priority to patents 10147193, 10147193 and 10311312. The instant application does not appear to claim priority to ‘236 patent. 
It is noted that the 10147193 patent is a child application of the ‘236 patent. However, even assuming arguendo that the instant application does receive benefit to the ‘236 patent, it appears that the ‘236 patent fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘236 patent does not appear to disclose producing contour information or applying the contour information in anyway. Therefore claims 1-20, which all recite contours or rely on claims that recite contours, do not receive priority to 3/10/2017.
Regarding claim 1, applicant argues, see pgs. 10-11 of remarks, that the pending claims include the elements,
"receive [or receiving] an input image."
 "produce [or producing] a feature map from the input image by semantic segmentation."
"learn [or learning] an array of upscaling filters to upscale the feature map into a final dense feature map of a desired size."
"apply [or applying] the array of upscaling filters to the feature map to produce the final dense feature map of the desired size corresponding to training labels."
The applicant further argues that all these elements are disclosed in the ‘236 patent with priority date 3/10/2017 so that Chen published 5/15/2017 is not prior art. However as noted above, the instant application does not receive priority to the ‘236 patent and Claim 1 receives priority to 8/31/2017, so Chen is prior art. 
Applicant further argues, see pg. 11 of remarks that “Chen does not disclose or cannot be used to reject most of the elements of the pending claims” in regards to applying contour information onto the input image. See 103 rejections below.
Applicant further argues, see pg. 11-12 of remarks, “the amended claims further include, "use [or using] original object shapes from the training labels to match objects detected in the input image; [and] use [or using] the original object shapes to generate contour information of objects and object instances detected in the input image." Support for these claim elements can be found in the '236 patent (e.g., the dense upsampling convolution [DUC] process) and in the specification of the present application at, inter alia, paragraph 0075”. It appears that the ‘236 patent does not include a paragraph 75. The patent appears to conclude at paragraph 74 and generating or using contour information is not found anywhere else in the document. Also as detailed above, the instant application does not receive priority to the ’236 patent. These limitations do appear to have some support in the 10067509 patent (filed 8/31/2017).
Regarding applicants argument, see pg. 12 of remarks, that “Chen discloses the following in connection with the cited Fig. 5, "As illustrated in Fig. 5, DCNN score maps can predict the presence and rough position of objects but cannot really delineate their borders" (Chen, pages 5-6, emphasis added). Thus, Chen admits that Fig. 5 does not represent the detection of object contours”. Chen discloses this is in regards to previous works using just a DCNN. The Examiner notes that Chen then further recites “We 
Applicant then argues “Chen at section 3.3 describes methods for object boundary estimation; however, the described methods use pixel pairing, pixel position, and spatial proximity techniques. These techniques are not the same or suggestive of the presently claimed embodiments wherein a feature map is scaled and object shapes from the training labels are matched with objects detected in the input image and the original object shapes are used to generate contour information of objects and object instances detected in the input image. Thus, for the reasons explained above, Chen fails to disclose the embodiments as claimed and”. Chen discloses that spatially proximal pixels are used by older DCNN classifiers and that “modern DCNN architectures such as the one we use in this work produce score maps and semantic label predictions.” Furthermore section 3.3 is teaching integrating CRFs into the DCNN in order to “recover object boundaries at a level of detail that is well beyond the reach of existing methods”, which is producing contour information. Regarding teaching the rest of the techniques of the claimed embodiment, see rejections below.
Applicant further argues, see pgs. 12-13 of remarks, “Sundberg fails to disclose or suggest the elements of the currently pending claims missing from Chen” and that “Sundberg describes contour detection using motion cues and optical flow, Sundberg fails to disclose or suggest contour detection in the manner as presently claimed”. In light of the newly amended claim limitations, see new grounds for rejection below.

8/31/2017, so Brand is prior art. 
Applicant further argues “Brand fails to disclose or suggest the elements of the currently pending claims missing from Chen and Sundberg”. See rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ("DeepLab: Semantic Image Segmentation with Deep Convolutional Nets, Atrous Convolution, and Fully Connected CRFs") in view of Yang et al. ("Object Contour Detection with a Fully Convolutional Encoder-Decoder Network". From here on, Yang et al. will be referred to as Yang.


 a system comprising a data processor (it is inherent that a processor is needed for neural network operations)
an occluding object contour detection processing module, executable by the data processor, the occluding object contour detection processing module being configured to perform an occluding object contour detection operation (Fig. 11 shows occluded objects detected and separated from foreground elements) using a fully convolutional neural network (Pg. 4, section 3, paragraph 1), the occluding object contour detection being configured to:
receive an input image (Pg. 4, section 3, paragraph 4 and Fig. 6, 11);
produce a feature map from the input image by semantic segmentation (Abstract discloses DeepLab is the State of the Art at semantic segmentation task at the time and Fig. 6, 11 shows object instances separated, which a person having ordinary skill in the art would recognize is a feature map, produced by DeepLab);
learn an array of upscaling filters to upscale the feature map into a final dense feature map of a desired size (Pg. 4-5, section 3, paragraph 5 and Conclusion);
apply the array of upscaling filters to the feature map to produce the final dense feature map of the desired size (Pg. 4-5, section 3, paragraph 5, use Atrous convolution to produce feature maps of specified size) corresponding to training labels (fig. 13 shows the final dense feature maps with features based on training images)
use original object shapes from the training labels to match objects detected in the input image (introduction, pg. 2, left hand column, second to last paragraph and fig. 1);
Chen does not disclose,

apply the contour information onto the input image.
Yang does teach,
 use the original object shapes to generate contour information of objects and object instances detected in the input image (fig. 1 and fig. 4 show generating contour information detected in input information); and
apply the contour information onto the input image (fig. 4a and 4d-4e show that a best object proposal based on the detected contours is applied on the input image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occluded object detection operation as taught by Chen to include applying the generated contour information onto the input image, as taught by Yang. One would be motivated to generate contour information because object contour detection is fundamental for numerous vision tasks. For example, it can be used for image segmentation, for object detection, and for occlusion and depth reasoning (Yang, introduction, paragraph 1). One would be motivated to apply contour information onto the input image because the combined image can then be used to evaluate the quality of the object detection system by measuring the overlap between the applied contour and the image ground truth (Yang, section 4.2, par. 2)

Regarding claim 2, Chen in view of Yang teaches all elements of claim 1. Chen further teaches the semantic segmentation (Pg. 4, section 3.1, paragraphs 1-2) and array of upscaling filters (Pg. 5, section 3.1, paragraph 1) are machine learnable (Section 4.1, 4.1.1 and Pg. 4, section 3.1, paragraph 2).

Regarding claim 3, Chen in view of Yang teaches all elements of claim 1. Chen further teaches the semantic segmentation is performed by a deep convolutional neural network (Abstract, DeepLab is a DCNN) trained on a dataset configured for a traffic environment (Section 4.4, based on Cityscape data).

Regarding claim 4, Chen in view of Yang teaches all elements of claim 1. Chen further teaches the occluding object contour detection operation is configured operate within a fully convolutional network (FCN) (Pg. 2, paragraph 3, transforming all full connected layers to fully convolutional network and pg. 4, section 3, paragraph 1).

Regarding claim 5, Chen in view of Yang teaches all elements of claim 1. Chen further teaches the contour information is produced without the use of bounding boxes (section 3.1-3.3, contour information is produced by Atrous convolution, pyramid pooling and CRFs and Fig. 5 shows no bounding boxes are used in producing contour information).

Regarding claim 7, Chen teaches,
 a method comprising:
receiving an input image (Pg. 4, section 3, paragraph 4 and Fig. 6, 11);
producing a feature map from the input image by semantic segmentation (Abstract discloses DeepLab is the State of the Art at semantic segmentation task at the time and Fig. 6, 11 shows object instances separated, which a person having ordinary skill in the art would recognize is a feature map, produced by DeepLab);

applying the array of upscaling filters to the feature map to produce the final dense feature map of the desired size (Pg. 4-5, section 3, paragraph 5, use Atrous convolution to produce feature maps of specified size) corresponding to training labels (fig. 13 shows the final dense feature maps with features based on training images)
using original object shapes from the training labels to match objects detected in the input image (introduction, pg. 2, left hand column, second to last paragraph and fig. 1);
Chen does not disclose,
 using the original object shapes to generate contour information of objects and object instances detected in the input image; and
applying the contour information onto the input image.
Yang does teach,
 using the original object shapes to generate contour information of objects and object instances detected in the input image (fig. 1 and fig. 4 show generating contour information detected in input information); and
applying the contour information onto the input image (fig. 4a and 4d-4e show that a best object proposal based on the detected contours is applied on the input image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occluded object detection operation as taught by Chen to include applying the generated contour information onto the input image, as taught by Yang. One would be motivated to generate contour information because object contour detection is fundamental for 

Regarding claim 8, Chen in view of Yang teaches all elements of claim 7. Chen further teaches convolutional operations are used for both decoding (section 3.3 and fig. 5, decoding in the DCNN to go from intermediate feature map to final feature map) and encoding (section 3.1 and fig. 2, encoding with convolution to go from input image to feature map).

Regarding claim 9, Chen in view of Yang teaches all elements of claim 7. Chen further teaches applying convolutional operations directly on the feature map to generate a pixel- wise prediction map (section 3.1 and fig. 3, feature extraction with atrous convolution applied on a high resolution input feature map).

Regarding claim 13, Chen teaches,
A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine (a memory storing instructions operated by a machine is inherent for operating a neural network) to:
receive an input image (Pg. 4, section 3, paragraph 4 and Fig. 6, 11);
produce a feature map from the input image by semantic segmentation (Abstract discloses DeepLab is the State of the Art at semantic segmentation task at the time and Fig. 6, 11 shows object 
learn an array of upscaling filters to upscale the feature map into a final dense feature map of a desired size (Pg. 4-5, section 3, paragraph 5 and Conclusion);
apply the array of upscaling filters to the feature map to produce the final dense feature map of the desired size (Pg. 4-5, section 3, paragraph 5, use Atrous convolution to produce feature maps of specified size) corresponding to training labels (fig. 13 shows the final dense feature maps with features based on training images)
use original object shapes from the training labels to match objects detected in the input image (introduction, pg. 2, left hand column, second to last paragraph and fig. 1);
Chen does not disclose,
 use the original object shapes to generate contour information of objects and object instances detected in the input image; and
apply the contour information onto the input image.
Yang does teach,
 use the original object shapes to generate contour information of objects and object instances detected in the input image (fig. 1 and fig. 4 show generating contour information detected in input information); and
apply the contour information onto the input image (fig. 4a and 4d-4e show that a best object proposal based on the detected contours is applied on the input image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occluded object detection operation as taught by Chen to include 

Regarding claim 14, Chen in view of Yang teaches all elements of claim 13. Chen further teaches the array of upscaling filters is machine learnable (section 3.1, second paragraph, atrous convolution... can also be seamlessly integrated with training).

Regarding claim 15, Chen in view of Yang teaches all elements of claim 13. Chen further teaches the semantic segmentation is performed by a deep convolutional neural network trained (introduction, pg. 2, left hand column second to last paragraph, deep convolutional neural network trained in the task of image classification is re-purposed to the task of semantic segmentation) on a Cityscape dataset (section 4.4 and fig. 13).

Regarding claim 16, Chen in view of Yang teaches all elements of claim 13. Chen further teaches the non-transitory machine-useable storage medium of claim 13 being configured to use Conditional Random Fields (CRFs) (pg. 6, section 3.3, left hand column, using CRFs to produce accurate semantic segmentation results and recover object boundaries at a level of detail).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yang and in further view of Zitnick et al. ("Edge Boxes: Locating Object Proposals from Edges"). From here on, Zitnick et al. will be referred to as Zitnick.
Chen in view of Yang teaches all elements of claim 13.
Chen in view of Yang does not teach the contour information is produced in addition to the use of bounding boxes.
Zitnick does teach the contour information is produced in addition to the use of bounding boxes (Fig. 1 shows contour information being produced and additionally bounding boxes are also used).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing contour information as taught by Chen in view of Yang to further include producing contour information and also using boundary boxes as taught by Zitnick. One would be motivated to do this because the number of contours wholly enclosed by a bounding box is indicative of the likelihood of the box containing an object (Zitnick, pg. 3, par. 2).  One would want to determine the likelihood of a box containing an object because this allows the system to instead of searching for an object at every image location and scale, a set of object bounding box proposals is first generated which reduces the set of positions that need to be further analyzed (Zitnick, introduction, par. 1). 

Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yang and in further view of Brand et al. (“Instance-Level Segmentation of Vehicles by Deep Contours”). From here on, Brand et al. will be referred to as Brand.

Regarding claim 6, Chen in view of Yang teaches all elements of claim 1. 

Brand teaches the contour information is used by an autonomous control subsystem to control a vehicle without a driver (introduction, In the context of autonomous driving, a full scene understanding of the environment is also crucial, because objects must be recognized for collision avoidance and path planning. This is saying being able to detect individual instances of objects (through the use of contour information) is needed for the implementation of collision avoidance and path planning. In autonomous vehicles, collision avoidance and path planning are implemented to control the vehicle) in a similar environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contour information generated and applied to an image as taught by Chen and Yang to include using the contour information with an autonomous control subsystem to control an autonomous vehicle without a driver, as taught by Brand. One would be motivated to have the contour information used by an autonomous control subsystem to control a vehicle without a driver because the detection and segmentation of objects into their single instances (contours) is an important task on the path towards full understanding of traffic scenes and in the context of autonomous driving, a full scene understanding of the environment is crucial and objects must be recognized for collision avoidance and path planning (Brand, Introduction paragraph 1).

Regarding claim 12, Chen in view of Yang teaches all elements of claim 7. 
Chen in view of Yang does not teach the contour information is used by an autonomous vehicle motion planner to control a vehicle without a driver.
Brand teaches the contour information is used by an autonomous vehicle motion planner to control a vehicle without a driver (introduction, In the context of autonomous driving, a full scene path planning. This is saying being able to detect individual instances of objects (through the use of contour information) is needed for the implementation of collision avoidance and path planning. In autonomous vehicles, collision avoidance and path planning are implemented to control the vehicle) in a similar environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contour information generated and applied to an image as taught by Chen and Yang to include using the contour information with an autonomous control subsystem to control an autonomous vehicle without a driver, as taught by Brand. One would be motivated to have the contour information used by an autonomous control subsystem to control a vehicle without a driver because the detection and segmentation of objects into their single instances (contours) is an important task on the path towards full understanding of traffic scenes and in the context of autonomous driving, a full scene understanding of the environment is crucial and objects must be recognized for collision avoidance and path planning (Brand, Introduction paragraph 1).

Regarding claim 18, Chen in view of Yang teaches all elements of claim 13. 
Chen in view of Yang does not teach the contour information is used by an autonomous vehicle motion planner to plan a route for an autonomous vehicle.
Brand teaches the contour information is used by an autonomous vehicle motion planner to plan a route for an autonomous vehicle (introduction, In the context of autonomous driving, a full scene understanding of the environment is also crucial, because objects must be recognized for collision avoidance and path planning. This is saying being able to detect individual instances of objects (through the use of contour information) is needed for the implementation of collision avoidance and path 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contour information generated and applied to an image as taught by Chen and Yang to include using the contour information with an autonomous control subsystem to control an autonomous vehicle without a driver, as taught by Brand. One would be motivated to have the contour information used by an autonomous control subsystem to control a vehicle without a driver because the detection and segmentation of objects into their single instances (contours) is an important task on the path towards full understanding of traffic scenes and in the context of autonomous driving, a full scene understanding of the environment is crucial and objects must be recognized for collision avoidance and path planning (Brand, Introduction paragraph 1).

Allowable Subject Matter
Claims 10-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, this claim recites using dense upsampling convolution (DUC) with the semantic segmentation. The prior art does not teach the specific steps for performing the DUC operation as claimed and disclosed in the specification.
Regarding claim 11, this claim recites using hybrid dilated convolution (HDC) with the semantic segmentation. The prior art does not teach the specific steps for performing the HDC operation as claimed and disclosed in the specification.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.F./        Examiner, Art Unit 3665                                                                                                                                                                                                /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665